 GLASS GUARD INDUSTRIES, INC.285Glass Guard Industries,Inc.andPaul Francis Lane,Robert Osborne,Joseph Harvard,and Paul Dupre.Cases 1-CA-9093-1,1-CA-9093-2, 1-CA-9193-3,and 1-CA-9248June 28, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn February 26, 1974, Administrative Law JudgeIvar H. Peterson issued the attached Decision in thisproceeding. Thereafter, both Respondent and theGeneral Counsel filed exceptions and supportingbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefs,and finds merit in certain of Respondent's and Gener-al Counsel's exceptions. Accordingly, we adopt onlyso much of the Administrative Judge's ruling, find-ings, and conclusions as is consistent with our Deci-sion and Order herein.'1.We find that Respondent violated Section8(a)(1) of the Act by the following conduct of itssupervisors:(a) InMarch 1973, employee Robert Osbornespoke to Supervisor Corriveau about bringing a unioninto the plant. Corriveau told Osborne that any unionactivity would have to be reported and would resultin discharge.(b)On June 22, 1973, President Shulman interro-gated employee Barrette about union activity in theplant.(c)About a week after Paul Lane's discriminatorydischarge, Supervisor Morin told Supervisor Lime inthe'presence of driver Cote that Lane had been dis-charged because "he was trying to bring in the union,"but that Lane's bad accident record was to be theostensible explanation for the discharge.(d)On April 11, 1973, Supervisor Morin asked em-ployee Osborne about the Union. Osborne shruggedhis shoulders and said nothing. Morin then said,"Look, you seen what happened to Lane, you know,'Respondent has excepted to certain credibility findings made by theAdministrative Law Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry WallProducts,Inc, 91 NLRB 544,enfd.188 F.2d 362 (C.A. 3). Wehave carefully examined the record and findno basis for reversing his findings.it could happen to other people here too."(e) Shortly before Osborne's discharge on May 21,1973, Supervisor Morin learned from employee Lat-ham that he had obtained a union card from Osborne.Morin stated, "we've got him now even if the set upwith Russo doesn't work."(f)On May 19, 1973, Supervisor Morin asked em-ployee Harvard if anyone was trying to get a union inand if Harvard had received a card. When Harvardanswered both questions in the negative, Morin saidthat if a union got in, employees wouldhaveto work7 days a week to get their 40 hours and there wouldbe no overtime. Morin also asked if Osborne hadanything to do with the Union. Harvard replied thathe did not know.2.We adopt the Administrative Law Judge's find-ings that Respondent discriminatorily discharged em-ployees Lane, Osborne, and Dupre. We do not adopthis similar finding as to employee Harvard.Harvard was employed as an A-frame driver fromAugust 1971 to June 7, 1973, when he was dischargedby his supervisor, Rene Corriveau. Harvard had beenan excellent driver until about 3 months before hisdischarge. During this 3-month period, according toCorriveau, Harvard was not properly performing hisduties as a driver: he frequently did not complete hisassignments,his truck repeatedly broke down, andglass kept breaking on his truck. On June 7, Harvardmade a delivery trip to New York City, but his motorbroke down and he was unable to complete his deliv-eries because of delays in making repairs. When hereturned to Respondent's plant, Corriveau asked himwhat had happened. Harvard replied that he had hadtrouble on the road. Corriveau then discharged himsaying, "I'm sick and tired of your complaining andbreaking down and coming back with glass." WhenHarvard took up the matter of his discharge withTraffic Department Manager Kaufman, Corriveau'ssuperior,Kaufman said, "I don't want to go overRene's head right now. Call me up tonight and we'llsee if he's cooled off by then." The discharge re-mained effective.Unlike Lane, Osborne, and Dupre, Harvard wasnot an active protagonist. So far as appears, his unionactivity consisted of nothing more than the signing ofa union authorization card at the behest of Osborne.There is no evidence that Respondent was aware ofthis fact. On the contrary, approximately 2 weeks be-fore his discharge, Harvard had answered negativelyquestions by Supervisor Morin as to whether he knewof union activity or had received a union card?2Former Supervisor Lune, who had been discharged by Respondent, andwas a witness for the General Counsel, testified that sometime betweenMarch and June1973 he hada conversationwith Harvard about theunsatis-factory conditionof a truckand that Harvard hadsaid that RespondentContinued212 NLRB No. 47 286DECISIONS OFNATIONALLABOR RELATIONS BOARDIn order to prove that Respondent discriminatorilydischarged employee Harvard, the General Counselhas the burden of proving that Harvard was dis-charged because he was active, or because Respond-ent believed he was active, on behalf of a labororganization.We do not believe that the GeneralCounsel has met that burden. Not only is there a lackof evidence that Harvard was active on behalf of alabor organization, there is also a paucity of evidenceto indicate that Respondent suspected him of suchactivity. In this state of the record, we are not pre-pared to say that Respondent's explanation for thedischarge of Harvard is so unreasonable as to give riseto the inference that another, illegal, motive was thereal reason for the discharge. Accordingly, we shalldismiss the complaint as to Harvard.THE REMEDYAs we have found that Respondent engaged in cer-tain unfair labor practices, we shall order it to ceaseand desist therefrom and to take certain affirmativeaction designed to effectuate the policies of the Act.As we have found that Respondent unlawfully dis-charged employees Paul Francis Lane, Robert Os-borne,andPaulDupre,we shall order thatRespondent offer them full and immediatereinstate-ment to their former jobs or, if those jobs no longerexist,to substantially equivalent positions, withoutprejudice to their seniority and other rights and privi-leges, and make them whole for any loss of earningsthey may have suffered by reason of the unlawfultermination of their employment. Respondent shallpay to each of them a sum of money equal to thatwhich each would have earned as wages from the dateof each employee's unlawful termination to the dateof the offer of reinstatement less any netearningsreceived during said period. Backpay shall be com-puted on a quarterly basis in accordance with theformula set forth in F.W.Woolworth Company,90NLRB 289, and shall includeinterestat the rate of 6percent per annum as provided inIsisPlumbing &Heating Co.,138 NLRB 716.AMENDED CONCLUSIONS OF LAWDelete Conclusions of Law 2 and 3 of the Adminis-trative Law Judge's Decision and substitute thereforwouldn't getawaywith thiskind of vehicleconditionand the typeof loadsthat were going out if theICC knew aboutitor if there were a union in thepictureIn his testimonyon cross-examination as to this conversation withLime,Harvardcould not fix the date when it occurred,except sometime in1973, and hedid not mention the remark about a union.Such testimony,relied on by the General Counsel, is obviously anunreliablebasis for infer-ring knowledgeon the part of Respondent of Harvard'sunion interestthe following:"2. By discharging employees Paul Francis Lane,Robert Osborne, and Paul Dupre because of theiractivities on behalf of a labor organization, Respon-dent discriminated against employees in violation ofSection 8(a)(3) of the Act."3.By the foregoing conduct, by coercively inter-rogating employees concerning union membershipand activities, and by threatening employees with dis-charge, the spread of the workweek, and a reductionin overtime because of union activities, Respondentinterfered with, restrained, and coerced employees inviolation of Section 8(a)(1) of the Act."4.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard hereby orders that Respondent, GlassGuard Industries, Inc.,Webster,Massachusetts, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in any labor organi-zation by discharging employees or otherwise dis-criminating in regard to their hire or tenure ofemployment or any term or condition of employment.(b)Coercively interrogating employees concerningunion membership or activities, and threatening em-ployees with discharge, spread of the workweek, andreduction in overtime because of union activities.(c) In any other manner interfering with, restrain-ing, or coercing its employees in the exercise of theright to self-organization, to form labor organizations,to join or assist any labor organization, to bargaincollectively through representatives of their ownchoosing, and to engage in concerted activities for thepurpose of mutual aid or protection as guaranteed inSection 7 of the Act, and to refrain from any and allsuch activities, except to the extent that such rightmay be affected by an agreement requiring member-ship in a labor organization as a condition of employ-ment asauthorized in Section 8(a)(3) of the Act, asmodified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Offer to Paul Francis Lane, Robert Osborne,and Paul Dupre immediate and full reinstatement totheir former jobs or, if these jobs no longer exist, tosubstantially equivalent jobs, without prejudice totheir seniority or other rights and privileges, and makeeach of them whole for any loss of pay suffered by GLASS GUARD INDUSTRIES, INC.287reason of his discharge in the manner set forth in thesection of this Decision and Order entitled "The Rem-edy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copying,all payroll records, social security payment records,timecards, personnel records and reports, and allother records necessary to analyze the amount ofbackpay due under the terms of this Order.(c)Post at its plant in Webster, Massachusetts,copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by the Re-gional Director for Region 1, after being duly signedby the Company's representative, shall be posted bythe Company immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by the Company to insurethat said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and ithereby is, dismissed, insofar as it alleges violations ofthe Act not specifically found herein.MEMBER JENKINS, concurring in part and dissenting inpart:I agree with my colleagues' findings that Respond-ent violated Sections 8(a)(1) and (3) as set forth intheir opinion. However, I disagree with their conclu-sions that Respondent did not discriminatorily dis-charge Joseph H. Harvard. Instead, I would adopt theAdministrative Law Judge's findings that Harvardwas discriminatorily discharged in violation of Sec-tion 8(a)(1) and (3) of the Act.On May 19, Supervisor Morin unlawfully inquiredof Harvard if he knew of anyone in the plant who wastrying to get the Union in, if he (Harvard) had re-ceived a union card or if he had anything to do withtheUnion. Morin thereafter threatened that if theUnion got in, the employees would have to work 7days a week to get their 40 hours in and there wouldbe no overtime. During that conversation Harvardwas noncommittal and denied that he had received aunion card. Were this the sum of the evidence regard-ing Respondent's knowledge of Harvard's union ac-tivityor sympathies then perhaps it would bereasonable to conclude that General Counsel had notmet his burden of proof as to the discriminatory na-ture of Harvard's discharge. The record containsmore, however.During the week he was discharged, Osborne, here-in found to have been discriminatorily discharged,gave Harvard a union authorization card. Harvard"talked union" with Osborne and other employees. Inaddition, Harvard had been complaining about thepoor conditions of Respondent's trucks, and especial-ly the fumes in his truck which made it dangerous todrive. Between March and June, Harvard had numer-ous discussions with Supervisor Lime about thesematters. Indeed, during\the week when he was dis-charged, he complained bitterly and asked that thetrucks be fixed "before someone gets killed." Finally,it appears that Harvard told Lime that the Respond-ent would not get away with this kind of vehicle con-dition and the type of loads that were going out if theICC knew about it or if there was a union in the plant.Harvard was hired in August 1971. He was consid-ered an excellent driver by his supervisors until about3months before his discharge. It appears thatRespondent's dissatisfactionwithHarvard com-menced almost simultaneously with the unionorgani-zational activity in the plant.While it is true thatHarvard had problems with breakdowns and deliver-ies, he always called the plant and cleared the actionto be taken with Traffic Department Manager Kauf-man.Moreover, during his period of employmentHarvard received only one indefinite warning. On thelastday of his employment the alternator onHarvard's truck broke down. He called the plant andmade arrangements to have the truck fixed. As a re-sult of the delays in repairs he was unable to completehis deliveries that day.Supervisor Corriveau admitted he had no idea whathad happened to Harvard's truck and made no effortto find out prior to Harvard's discharge. In addition,Corriveau admitted that he never investigated to seewhat had occurred in the past as to Harvard's break-downs or to why his trucks were breaking down. Hefurther admitted that he had no records as to howmuch glassHarvard returned to the plant. Finally,Corriveau also testified that all drivers had break-downs and failed to complete their runs from time ',totime,and that Schofield, Harvard's replacement, hadproblems with the truck Harvard had driven prior tohis discharge.4In sum, I find that the credited evidence presentedby the General Counsel clearly establishes that Har-vard told Supervisor Lime that he (Harvard) was in3In the event that this Order is enforced by a Judgment of a United States4 In this regard the record shows that LeBeau indicated he sometimes hadCourt of Appeals,the words in the notice reading "Posted by Order of thea breakdown every week and had one engine blow up and then dropped twoNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentdrive shafts,another driver completely"totaled" a truck without being dis-of the United States Court of Appeals Enforcing an Order of the Nationalcharged, and that Harvard flipped a truck and blew an engine during theLabor Relations Board."period when he was considered an excellent driver. 288DECISIONS OF NATIONAL LABOR RELATIONS BOARDfavor of the Union, that Respondent interrogated andthreatened Harvard, that Harvard received a unioncard and talked in favor of and supported the Union,and that Harvard was discharged thereafter for anoccurrence which had frequently happened to otherdrivers, for which they were not discharged and thatRespondent failed to investigate the reasons forHarvard's truck breakdowns prior to Harvard's dis-charge. Thus, the only reasonable inference that I candraw from these facts, occurring as they did in themidst of flagrant unlawful conduct on the part of theRespondent in its effort to keep its employees fromseeking union representation, is that Respondentknew of Harvard's prounion feelings and feared, or atleast suspected, that he would pick up where discrimi-natees Lane and Osborne left off. Accordingly, itseized upon Harvard's truck breakdown and failure tocomplete his deliveries as a pretext for discharginghim.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL offer to Paul Francis Lane, RobertOsborne, and Paul Dupre immediate and full re-instatement to their former jobs or, if these jobsno longer exist, to substantially equivalent jobs,without prejudice to their seniority or other rightsand privileges.WE WILL make whole Paul Francis Lane, Rob-ert Osborne, and Paul Dupre for any wage lossessuffered by them as the result of our discrimina-tory conduct.GLASS GUARD INDUSTRIES,INC(Employer)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 7th Floor, Bulfinch Building, 15 NewChardon Street, Boston, Massachusetts 02114, Tele-phone 617-223-3300.DECISIONWE WILL NOT discourage membership in anylabor organization by discharging employees orotherwise discriminating in regard to their hire ortenure of employment or any term or conditionof employment.WE WILL NOT coercively interrogate our em-ployees concerning union membership or unionactivities, or threaten our employees with dis-charge, spread of the workweek, or reduction inovertime because of their union activities.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of the right to self-organization, to formlabor organizations, to join or assist any labororganization, to bargain collectively through rep-resentatives of their own choosing, and to engagein concerted activities for the purpose of mutualaid or protection as guaranteed in Section 7 ofthe Act, and to refrain from any and all suchactivities, except to the extent that such right maybe affected by an agreement requiring member-ship in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) ofthe Act.STATEMENT OF THE CASEIvAR H. PETERSON, Administrative Law Judge: I heard thiscase in Worcester, Massachusetts, on 6 days commencingOctober 23 and concluding on November 14, 1973, basedon charges filed by the individuals named in the caption,against Glass Guard Industries, Inc , Webster, Massachu-setts, herein called the Company or Respondent. In sub-stance,theconsolidatedcomplaint alleged that theCompany, by actions of various supervisory employees, in-terfered with, restrained, and coerced its employees in viola-tionofSection 8(a)(1) of the Act and, in addition,terminated the individuals named because of their unionand/or concerted activities, in violation of Section 8(a)(3)and (1) of the Act.In its duly filed answer, the Respondent denied that it hadengaged in any unfair labor practices.Upon the basis of the entire record in the case,' includingmy observation of the witnesses as they testified and a care-ful consideration of the briefs filed by counsel for the Re-spondent and counsel for the General Counsel on JanuaryII and 14, 1974, respectively, I make the following:1The Respondent'smotion tostnke certain testimonyof witnesses Limeand Osborne is hereby denied GLASS GUARD INDUSTRIES, INC.289FINDINGS OF FACTborne obtained a Teamster's card and signed it, but madeno effort at that time to pass out cards to other employees.1.THEBUSINESSOF THERESPONDENTOn the morning of April 11 Lane was sent on an errand andThe Respondent is engaged in the manufacture of tem-pered and insulatedglass.Its predecessor, Air Space, Inc.,employed approximately 30 persons and had one trailerdriver and a total of four or five drivers. In May 1973, theRespondent had a total complement of 220 employee, in-cluding approximately 40 in its traffic department. At thetimeof the hearing, it had approximately 350 employees inthree manufacturing departments-cutting, tempering, andinsulating-and other departments supportive of the manu-facturing operations. It admittedly is engaged in commercewithin the meaning of the Act.David Parkinson, the Respondent's employeerelationsmanager, testified that when he was hired on May 14, 1973,the Respondent had no written or uniform personnel poli-cies governing the conduct of the employees. Each depart-ment, and often the shift supervisor involved, handledmatters of discipline individually and as the particular su-pervisor viewed the matter of industrial justice. As a part ofhis duties, Mr. Parkinson was assigned the task of attempt-ing to institute personnel policies and he did draw up apersonnel policy booklet which was printed and distributedto employees the week after June 26. However, supervisorsand department heads did not uniformally enforce thesepolicies and Parkinson testified that "there is so much pres-sureon getting glass out the door the industry is almostchaotic in this regard in getting the orders out . . . so whenI talk about safety and personnel, people start laughing."Inasmuch as three of the alleged discriminatorytermina-tionsconcern the traffic department,it seemsadvisable atthis point briefly to describe it. Robert Kaufman is themanager of the department and reports directly to the plantmanager. While he has overall responsibilities for the de-partment, the direct control of employees is left to the vari-ous supervisors who report to him. Rene Corriveau was theA-frame supervisor, which included supervision of the A-frame loaders and the A-frame drivers. Employees involvedin the loading, receiving, shipping, and driving of trailertrucks were under the supervision of William Morin. ArthurLime, the night-shift supervisor, was in charge of loadingand unloading trailers. In addition the Respondent em-ployed an assistant to the trafficmanager.H THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundPaul Lane testified that about a month before he wasterminated he became interested in attempting to bring ina union, and spoke to Osborne about the matter. Accordingto Osborne, he mentioned the subject to Corriveau and thelatter told him that any union activity would have to bereported and would result in discharge. Corriveau deniedthat any such conversation occurred. According to Lime, heand Corriveau had several conversations before Lane's dis-charge wherein Corriveau stated that any union activity hadto be reported right away "upstairs." Again, Corriveau de-nied that any such conversation occurred. On April 4, Os-continued about 3 miles further to the union hall and thereobtained authorization cards. After he returned to work hespoke to employees about signing union cards and at lunchhe signed up a number of employees.When Lane came back from lunch, he testified that Mo-nn was "waiting for me," and that Morin said, "You're alldone," and handed him two paychecks. Lane asked Morinwhy he was being terminated, and testified that Morin re-plied, "If you want to know why, you will have to comeupstairs."Lane testified that they went upstairs toKaufman's office and that he asked Kaufman, "I want toknow why I'm fired." Kaufman, so Lane testified, an-swered, "If you want a reason, it's for not punching out forlunch." Lane asked Kaufman for a photostatic copy of histimecard and then departed. He encountered some employ-ees onhis way out and testified that he told them, "I wasjust fired for union activities." When he got home he real-ized that his paycheck was $100 short, so he went back tothe plant and received another check for that amount fromKaufman.Kaufman testified that Lane was at the hospital, while hiswife was in labor for 9 hours and that he was on companytime. Lane testified that his child was born at 1:15 duringthe afternoon of March 2 and that he then was at the FordMotor Company in Dearborn, Michigan. Lane added thathe telephoned and believed that he talked to Morin andcertainly talked to Kaufman. According to him, he toldKaufman that his wife was in the hospital and that theremight be complications in effecting delivery. Shortly there-after, Lane was able to speak to his wife at the hospital andwas informed that there were no complications. He there-upon telephoned Kaufman and told him that there wasnothing wrong and that he would drive back. He left Dear-born at approximately 2 p.m. and arrived back at the plantat 8 o'clock the following morning. He went to the hospitaland stayed there approximately 45 minutes. Then he cameback to the plant after having fueled the truck.On another occasion Lane made a trip to North Carolinaand Morin suggested the route that he should follow. How-ever, Lane took a shortcut through the mountains by wayof Cumberland, Maryland, and made the trip in approxi-mately 2 hours less time. When he returned, Morin askedwhy he had not taken the route the latter had suggested andreprimanded him.IOn another occasion Lane and two other employees, Wil-liam Cody and Robert Bouche, were driving two trucks toCleveland, Ohio. While in Cleveland, Lane went into thesleeper and managed to get 2 hours of sleep while the truckwas being unloaded. He had been driving for some 15 or 18hours. About 100milesfrom Cleveland the engine of thetruck, which was not a new one, blew up. They then droveto the next rest area, about 4 miles, and telephoned theplant. Lane telephoned a number of places in an effort toget a new truck and finally was able to obtain one in Cleve-land. After a wait of about 2 hours the truck arrived. Whilewaiting for the substitute truck, Lane had taken the vehiclehe had been originally assigned and had gone to pick up hisload ofglass.The other two drivers hitchhiked back to the 290DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisabled truck.Lane acknowledged that on one occasion he failed torefuel a truck and that another driver later ran out of fuelafter traveling about 80 miles. According to Lane, he had"put in a long week" and testified that the driver who ranout of fuel "could havewent 6 [miles] the other way andrefueled it." Lane testified that Kaufman stated that theincident "was as much his [the other driver's] fault for notcheckingas minefor not fueling beforeI camein." Thisfueling incident occurred about a month before he wasterminated.Lane testified that he came to work at8 in the morningon April 11 at approximately 9:30 and was sent to Worces-ter to have a tarpaulin repaired. It was on this occasion thathe went to the union hall and returned to the plant at about11:30.When he returned from lunch Morin was waiting forhim with his paycheck. He then went to see Kaufman andtestified that the latter "said if I needa reason, it's for notpunching out for lunch."Frederick Anderson, who had worked for the Respond-ent as a maintenanceaccountant for approximately a yearbefore he retired in August 1973, testified that on a Thurs-day a notice was placed on the bulletin board stating thatthe men would get paid at the end of their shift, which wouldbe Friday at 11 o'clock, rather than on Thursday. The groupof employees, three in number, went to Parkinson's officeand stated that they would have difficulty getting theirchecks cashed on Saturday. However, Parkinson tele-phoned the Commerce Bank in Webster and was told thatthe bank was open from 9 to 12 on Saturday and that theywould have no trouble cashing their checks. The men werestillsomewhat put out about the change and, according toAnderson, as they left Parkins' office Paul Dupre stated,"What this place needs is a goddamn good union." Ander-son did sign a union card at Dupre's solicitationon June 11.Raymond Barrette testified that about a week or two afterDupre was discharged he had a conversation with NormanShulman inthe office of David Emory.Barrettetestifiedthat while he was in Emory's officePresident Shulman cameinto the office and stated that he wished to talk to Barrette.According to Barrette,Shulman statedthat he asked, "Canyou tell me what the heck is going on over here?" Thereaf-ter, according to Barrette, Shulman "mentionedabout theunion, finding out about the union."Barretterecalled tell-ing Shulman "If the uniongets in, I work here, I'm gonnago in. What do you want me to do?"Frank LeBeau, a truckdriver for the-Respondent,testifiedthat, during his 3 years as a truckdriver,on one occasionwhen he was going to a jobsite the engine blew up and thatthisoccurred about a year and a half previously. He furthertestified that he receivedno warningor reprimand from hissupervisor.B. The DischargesCounsel for the General Counsel, in his brief, argues thatthe reasons advanced by the Respondent for the termina-tion of Lane, Osborne, and Harvard are "demonstrablyfalse."With respect to Dupre, he asserts that an examina-tion of the records of Dupre and two other employees, alsocharged with excessive absenteeism, "reveals a classic, text-book case of disparate treatment."On the other hand, counsel for the Respondent urges thatthe case presented by the government "rests on too weak afoundation to withstand the substantial evidence test" withrespect to the terminations and that the government's evi-dence "must create more than suspicion to support the in-ference that the Company had knowledge of union activitiesand the evidence cannot then be permitted atop this infer-ence to conclude that the employees were discharged forunion activities." Lime testified that the week after Lane'stermination he and Morin and another truck driver namedCody, were talking and "the subject came up about PaulLane not being around." According to Lime, Morin "toldme that Paul was fired for union-he was trying to bring inthe union, but he had a bad record with accidents . . . andthat's what anyone else was to know as far as they wereconcerned." Lime further testified that during the week be-fore he and Osborne were discharged he had a conversationwith,Morin during the afternoon in the cafeteria and thatMorin said "that they had suspected that Osborne was pick-ing up where Lane left off ...'trymg to get enough signa-tures to bring the union into the shop."Lane was hired in November 1972 and was discharged onApril 11 the following year, allegedly for not "punchingout" on leaving the Respondent's premises to go to lunch.This occurred within moments after Lane had passed outand obtained signatures on union cards at the plant. In hisbrief, counsel for the Respondent states that it is not con-tended "that Lane's discharge was based solely on this inci-dent, but rather that there were numerous incidents in his5 months of service that had bearing on his effectiveness asan employee." Morin testified that on March 18, 1973, whenhe was serving as a truckdriver, he ran out of gas and statedthat Lane was responsible for that mishap because he hadfailed to fuel the truck when he returned from a trip immedi-ately preceding this incident. This resulted in a rather heat-ed argument between Morin and Lane, with Morin statingthat he and his partner each lost about $60 or $65 in pay.Shortly after the foregoing incident, Lane went on a tripto Lexington, North Carolina, and refused to follow theRespondent's designated route. This resulted in an argu-ment between Lane and his codriver, Francis Demand, withthe latter notifying Kaplan, the assistant to Kaufman, thathe would never again drive with Lane.Kaufman testified that Lane's logs for April 2 and 3demonstrate that he had a breakdown in Michigan andoutside of Cleveland. According to Kaufman, Lane hadswitched trucks and with regard to the truck that he was notauthorized to drive "he blew the engine on it." This trip wasa two-truck, three-man trip. After blowing the engine, soKaufman testified, Lane "left the driver with the breakdown and took off in the truck that he was originally as-signed to drive" and the other two drivers had to hitchhiketo the nearest telephone.A third incident occurred in Dearborn, Michigan, whenLane was told by two other drivers, Crania and Demand,that he had a broken wheel lug and that it should be fixedbefore the truck was loaded. Lane allegedly disregarded thisinformation, stating that he would wait until he reachedToledo. About 2 miles from his stop in Dearborn, the truckbroke down and the other drivers involved in the Ohio GLASS GUARD INDUSTRIES, INC.291incident complained to Morin who,-in turn reported thecomplaints to Kaufman.On the day of Lane's termination,Morin reported toKaufman that Lane had left the premises for lunch withoutpunching out, and that he had previously been warnedabout this. Upon his return to the plant, Lane found Morinwaiting for him at the timeclock and Morin told Lane,"You're all done" and handed him his paycheck.Morin testified that in a discussion with a number ofdrivers he told them "that in my personal opinion I didn'twant the union, that I did not like the union, I was hurt bya union before," and added that ifa union cameinto theplant and he was limited to 40 hours a week he would "haveto leave myself because I couldn't support a family of thesize Igot on 40 hours a week." He added that prior to thismeetinghe had talked to Kaufman about the Union onmany occasions.LeBeau related that in late October 1972, while he was inMonticello, New York, the drive shaft of his truck fell outas he was going down a hill. He was not given any warningor discipline concerning this incident. In addition, in March1973, as he was coming out of New London and while goingup a hill, he lost the drive shaft. He received no disciplinaryaction for this incident. According to LeBeau, he has noprescribed route but is only told where his first stop is andhe chooses his own route.He alsorelated that he ran out ofgas a couple of times because the driver who preceded himfailed to fill the gas tank.Kaufman testified that Lane's failure to punch out forlunch was the final incident that occasioned the discharge,and that Lane had been warned about this previously.Kaufman also testified that there were three other incidents:That Lane,visited his wife in the hospital all night on com-pany time, had failed to follow prescribed routes, and lefttwo other drivers on a turnpike in Ohio and drove the wrongtruck. Kaufman further testified that Lane had also brokenthe rule which required drivers to fill the gas tank whenreturning from a trip.Morin testified that he noticed that Lane had left forlunch without punching out and reported this to Kaufman.Monn related that Kaufman told him to bring up Lane'stimecard, but said nothing about the timecards of the twoemployees who were with Lane and who also had notpunched out. Morin admitted that he did nothing to Per-kins, and, in fact, that afternoon he initialed the timecardof Bougie for not having punched out for lunch. Morinfurther admitted that at one time or another, 90 percent ofthe truckdrivers left the plant without punching out. Morinadmitted that he caught his brother-in-law, Cote, "a fewtimes" and that he caught Demand and only told him tostart punching in and out 2 He admitted that no one else hadever been terminated for this reason.Shortly after Lane was discharged, Morin told Osborneand other employees that what had happened to Lane couldhappen to them, and he asked the men to punch out and infor lunch for the time being.At about 6:30 on the evening of April 11, after he hadreturned from a trip to the Boston vicinity, Osborne turnedin his receipts to Morin and testified that Morin "asked meabout the union. I just kind of shrugged my shoulders andsaid nothing." He said, "Look, you seen what happened toLane, you know, it could happen to other people here too."Osborne testified that he "just shrugged my shoulders likeIdidn't know that much about it and that was it." AfterLane was discharged Osborne passed out some union cards.On May 17, he passed out some union cards to employeesincluding Monroe Latham. That evening, he left for Balti-more and next reported for work on Monday, May 21. Histimecard was not in the rack, and he went to Kaufman'soffice.Kaufman, so Osborne related, stated that he wouldlike to speak to him and Kaufman told him "that he had tolet me to." Osborne asked the reason and Kaufman replied,"You know the reason." As they walked downstairs out intothe yard, Osborne "asked if it was due to me going to theLabor Relations Board because of Lane," and Kaufmansaid, "No, you know the reason." He was then given hispaycheck and told to get off the premises.About 10 days before being discharged, Morin advancedOsborne $40 of which Osborne spent approximately $24. Heturned in the money receipts and Kaufman later came andgave him $24 and some change, apparently thinking Os-borne had used his own funds. Osborne told Kaufman thathe did not use his own funds and that Morin had advancedhim $40. Kaufman replied, "All right, keep the change be-cause I'll probably be sending you out in the middle of thenight." Thereafter, Kaufman never asked him for a returnof the money. Osborne admitted that he once stopped out-side his wife's beauty parlor but stated that no supervisortalked to him about that. At that time, Morin was not asupervisor, but he told Osborne instead of stopping at hiswife's beauty parlor, he would be better off to stop at adiner. Osborne admitted that on one occasion he had takenthe wrong truck, and testified that he did so because Limehad assigned that truck to him. While working for the Re-spondent, he never got a written or oral warning nor had heever been suspended.Osborne, who began work on Monday, March 12, 1973,as a driver of both A-frames and trailers, admitted that hestopped for about 10 minutes at his wife's beauty parlor atabout 12 o'clock, his lunch hour. He stayed there approxi-mately a half hour and then took his loaded truck to thedestination where he was delivering the glass. Osborne testi-fied that while traveling on the Connecticut turnpike aboutApril 3, he stopped at a truckstop and attempted to pick upa radiator cap, but was told that the truck was too old andthat the establishment did not have a radiator cap. Heturned the truck around and attempted to bring it back withno water. Osborne related that the truck "blew up" and thatthe radiator first boiled over. He stopped in a rest area andcalled the Respondent's plant and spoke to Lime. The lattertolld Osborne to bring the truck back but Osborne statedthat it was not feasible to do so. About 15 or 20 minuteslater,Morin called him and stated that he would obtain awrecker which did arrive and brought Osborne's truck in.On April 18, Osborne made a trip to Baltimore and inbacking a tractor trailer he struck an employee's car.About the end of April, Osborne went to Rhode Islandin an A-frame and broke some glass, which he left on the2It should be noted that Demand was subsequently made a foremanedge of the highway. 292DECISIONS OF NATIONAL LABOR RELATIONS BOARDAfter Lane's discharge,Osborne began passing out unionauthorization cards.On Thursday, May 17,he gave a cardtoMonroeLatham,an employee.Osborne left that eveningfor Baltimore.Thatsame afternoon,Morin andLime hadtheir customary coffee in the cafeteria.Accordingto Lime,Morin statedthat theRespondent suspected Osborne waspicking upwhere Lane had left off,namely,passing outunion cards.Morin said that Osborne was being sent outwith an employee,one Russo, who was opposed to theUnion, and that if Osborneengaged in any unionactivity,Russo wouldreport it andOsborne would be discharged.Morro testifiedthathe did not recall having had this conver-sation,but did not say anythingabout Russo.On Friday, May 18, Morin and Lime had their customarycoffee about4 o'clock and,accordingto Lime,Morin saidthat Latham had hadan argument with Kaufman in themorning and had shown a union card to Kaufman. Morinsaid thatKaufman andDaily,the plant manager,wantedto know where the card came from so they could"fire himtoo."Kaufman initiallytestified that he made the decision todischargeOsborne on Monday, May 21;later he testifiedthat he couldnot recall when the decision was made; hefinallytestified that the determination was made on Thurs-day, May 17.Kaufman did not consult with Morin beforeterminatingOsborne.He testifiedthatOsborne was dis-charged for the following reasons: He parked one ofRespondent's vehicles in front of his wife's beauty parlor;he burned out an engine because of lack of water; anddropped glasson the highway.Kaufman related that thereason that actually causedOsborne's discharge was that hefailed to"even up"on his expense moneyand thus owed theRespondent$15.80.Kaufman admittedthat, except for theexpense money,there were no written recordsof any ofthese reasons.He testifiedthat he didnot know when theexpense moneyproblem withOsborne began, thatOsbornewas never given a written warning for this, and that he(Kaufman) did not deduct the money fromOsborne's checkas this wasdone by the payrolldepartment.Kaufman neverinquired as to whether the money could be withheld andadmittedthat he continuallyadvanced Osborne money dur-ing the latter's entire period of employment,and that he didnot remember when he last asked Osborneto repay themoney.Kaufman also testifiedthat on May 17, Osbornewas givenan advance togo to Baltimore.Kaufman testifiedthat he nevertoldMorinto stop advancing money to Os-borne andthat he didnot see Osborneon May 17.Osbornehad never refused togo withoutadvance moneyand Kauf-man could not recall if he asked Osborne for the money onthe date of the latter'sdischarge;he never attempted tocollect the moneyat anylater time.Osborne testifiedthat he hadreceived a $40 advanceabout 10 daysbefore he was terminated and that he spentapproximately $24 of this andturned in receipts.Kaufmanattempted to reimburse Osborne in cash and Osborne toldKaufman of the advance and asked whatto do with theremainder.Kaufman replied that he should keep it as hewould probablybe sent out in the middle of the night.Kaufman neverasked Osborneto return the money.On Mondayafternoon,May 21,Morin and Lime met inthe cafeteriaat approximately 4 o'clock.Morin told Limethat Osborne had been discharged because of the Union,but that he had a bad driving record and that was the excusethe Respondent was going to use.Morin testified that he didnot think he had this conversation with Lime and did notrecall stating that Lane was terminated because of his unionactivities.Late in May,Parkinson changed thepaydayfor the 3-to-11 p.m. shift fromThursday to Friday.The maintenanceemployees were somewhat upsetby this as theyfelt it wouldbe difficult to cash their paychecks on Saturday.According-ly, they wentto see Parkinson in an attempt to have himrepeal this change.At the end of the meeting,Dupre said,"What this place needs is a god damn good union."Early in June,Dupre met with Frank Trojan from theGlassBlowersUnion and asked Trojanto send him someauthorization cards. Dupre received the cards on the Satur-day before June 11 and, on the latter date,began passingthem out.Within 3 days,he had signed up 25 to 30 employ-ees.He was the only production or maintenance employeepassing out union cards.Prior to June 12,Dupre had never been suspended norhad he received a written warning. According to DavidHemmeter,the plant engineer,Dupre had been warned sev-eral times,but there was no record of this.Dupre worked a regular day on June 13 and had beengiven June 14 off in order to,attend his daughter's gradua-tion.On June 15,according to Dupre,he called in at 11:30in the morning and said he was sick and would not be ableto come to work.Dupre testified that he was called byHemmeter on Sunday,June 17,and told that he was dis-charged.Hemmeter's version is that Dupre called in about2:30 p.m. and that,in essence,Dupre was drunk and unableto come to work.Hemmeter stated that he made the deci-sion to discharge Dupree about 5 p.m. and added thatDupre had had a number of unexcused absences before this.The report of the Massachusetts Division of Unemploy-ment Security indicated that Hemmeter had previously tes-tified that Dupre was discharged for not reporting to workon Saturday, which was Dupre's,day off.The record shows that employees with attendance recordsmuch worse than that of Dupre were not discharged. Thus,Richard Hatfield,who was rehired on May 26, had a contin-uous record of taking off one day a week without permis-sion.Moreover,he seldom called in. Terry Donovan,general foreman of insulating and previously in productioncontrol,explained that Hatfield was a very capable employ-ee and, therefore,his absences were tolerated even thoughHatfield "fouled things" up bynot reporting to work.Richard Maynard worked in the same department and onthe same shift as Dupre,and was hired after Dupre. May-nard had been given a 3-day suspensionon April 27, be-cause he did not appear for an assigned shift and failed tonotify anyone of his absence. Maynard's attendance recordfor May 19 through October 6 shows numerous and repeat-ed absences and lateness.Hemmeter testified that Maynardhad a series of absences after this,but theywere all excused.However,Hemmeter admitted that he had no records orany knowledgeof whyMaynard was absent on any givendate and he did not know if Maynard was frequently late.Maynard was never warned,suspended, or discharged after GLASS GUARD INDUSTRIES, INC.293May 27 3 Some of the reason for Maynard's "excused" ab-senceswere taking his wife to the doctor and dentist, goingto the dentist himself, making car payments and coming inlate because the baby was colicky. Hemmeter admitted heonly asked Maynard on one occasion to try to arrange theseappointments and payments during nonwork time, andMaynard testified that he did not try to change the time ofthese appointments.Concluding FindingsUpon the entire record I am convinced that the Respon-dent terminated Lane, Osborne, Harvard, and Dupre be-cause of their union and concerted activities, and, inaddition, engaged in an aggressive antiunion campaign,principally through Morin. When Lane began passing outauthorization cards on April 11, Morin and Kaufmanlearned of this immediately and, I am convinced, dis-charged him for what was an admittedly pretextual reason.As soon as Morin and Kaufman learned, through Latham,that Osborne was continuing to pass out cards, Osborne wassummarily discharged. Harvard had been the target of sev-eral instances of conduct violative of Section 8(a)(1) and,moreover, had made prounion statements to a supervisor.In addition, he was complaining about the condition ofvehicles and mentioning the Union and the ICC.Dupre had independently decided that a union was need-ed and had previously voiced this sentiment to a supervisor.Dupre passed out his first union card on June 11, receivedhis first recorded warning on June 12, and was terminatedfor not reporting for work on June 15. Two other employeeshad worse attendance records than Dupre over a longerperiod of time and were not discharged. One of these, May-nard, worked on the same shift and at the same job asDupre. Maynard had previously been suspended by theRespondent and was described by Hemmeter as young andinexperienced. However, Maynard was not discharged. Lat-ham had had an argument with Kaufman that morning andhad shown Kaufman a union card. Morin stated that Kauf-man and Daily, the plant manager, wanted to know wherethe card came from so they could "fire him too." Morin andLime then went to Morin's office which was adjacent to theoffice of Kaufman. Kaufman and Daily were in the officeand the latter asked Kaufman if he had "gotten anything onit yet." The three of them then had a conversation in anoth-er room and, when Morin came back, he told Lime that"they" wanted to know where the union card came from.Morin and Lime then went downstairs to talk to Latham.At this point, Lime, an admitted supervisor, actually saw theunion card. Latham admitted to Morin that he had obtainedthe card from Osborne. Morin then stated "we've got himnow even if the set up with Russo doesn't work." Morinrelated that Latham did have an argument with Kaufmanbut that it was Lime who mentioned the Union card. It isevident, therefore, thatMorin had actual knowledge, byMay 18, that Latham had turned in a union card to theoffice and that the card had come from Osborne.On Saturday, May 19, Morin and Harvard were gathered3 Indeed, Maynard states that as of the date of his testimony, November13, he was still staying out of work and reporting late.in the cafeteria. Morin asked Harvard if anyone was tryingto get a union in, to which Harvard replied in the negative.Morin also inquired if Harvard had received a union cardand again Harvard stated that he had not. Morin then saidthat if a union got in, employees would have to work 7 daysa week to get their 40 hours and there would be no overtime.Morin inquired if Osborne had anything to do with theUnion and Harvard replied that he did not know. Morinthen stated that it did not matter inasmuch as Osborne wasleavingMonday.Osborne was hired on March 10 and received an increasein pay of 25 cents per hour after 30 days. Osborne had notreceived any formal warnings or suspensions and Morindescribed him as a good worker who would come in whenneeded.On Monday, May 21, Osborne reported for work as usualand discovered that his timecard was not in the rack. Hethen went to Kaufman and inquired about this and was toldthat he was discharged. Osborne asked for the reason andKaufman replied "you know the reason" and was then giv-en his paycheck.IIITHE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth above, have aclose, intimate, and substantial relationship to trade, traffic,and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.IV THE REMEDYHaving foundthat theRespondent has engaged in unfairlabor practices, it will be recommended that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policiesof the Act.Upon the basis of the foregoing findings of fact, and uponthe entire record in the case,Imake the following:CONCLUSIONS OF LAW1.Glass Guard Industries, Inc., is an employer engagedin commerce within the meaning of Section 2(6) and (7) ofthe Act.2.By terminating Paul Francis Lane, Robert Osborne,Joseph H. Harvard, and Paul Dupre at the Company'sWebster, Massachusetts, plant, on the dates set forth above,the Respondent violated Section 8(a)(3) and (1) of the Actand further violated Section 8(a)(1).3.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and upon the entire record in the case, and pursuant toSection 10(c) of the Act, I hereby issue the following recom-mended: 294DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDER4Respondent, Glass Guard Industries, Inc., Webster, Mas-sachusetts,its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a) Interfering with,restraining,or coercing employees inthe exercise of their rights guaranteed in Section 7 of theAct, bydischarging or otherwise discriminating against anyemployee because of his union or concerted activity.(b) In any other manner interfering with,restraining, orcoercing employees in the exercise of their rights underSection 7 of the Act.2.Take the following affirmative action which I findnecessary in order to effectuate the policies of the Act:(a)Make Paul Francis Lane,Robert Osborne,Joseph H.In the event no exceptions are filed as provided by Section 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposesHarvard, and Paul Dupre whole for any loss of earningssuffered by them as a result of the discriminatory actiontaken against them.(b) Preserve, and upon request, make available to theBoard and its agents, for examination and copying, all pay-roll records, social security payment records, timecards, per-sonnel records and reports and all records necessary toanalyze the amount of backpay due under the terms of thisOrder.(c)Post at its Webster, Massachusetts, plant, copies ofthe attached notice marked "Appendix."Copies of thenotice, on forms provided by the Regional Director, afterbeing duly signed by an authorized representative of Re-spondent, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 consec-utive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to insurethat the notices are not altered, defaced, or covered by anyother material(d)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.5 In the eventthat the Board'sOrder is enforced bya Judgement of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall be changed to read"Posted Pursuant to a Judgmentof the United States Court of AppealsEnforcing an Order of the National LaborRelations Board "